Citation Nr: 1003444	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  05-15 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial compensable evaluation for a 
herniated disc at L4-5.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The Veteran served on active duty from November 1998 to 
December 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That decision granted service connection 
for a herniated disc at L4-5 and assigned a noncompensable 
evaluation effective from December 7, 2002.  The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board remanded the case 
for further development in August 2007.  That development was 
completed, and the case was returned to the Board for 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To provide the Veteran with a copy of a 
supplemental statement of the case using his current mailing 
address.

In this case, the Veteran submitted a statement in July 2009 
verifying his current mailing address.  A letter was 
subsequently sent to him at that address in August 2009, 
which notified him that he had been scheduled for a VA 
examination during the next month.  Following that 
examination, the Appeals Management Center (AMC) 
readjudicated the claim for a higher initial evaluation for a 
herniated disc at L4-5 in a November 2009 supplemental 
statement of the case (SSOC).  A copy of the SSOC was mailed 
to Veteran; however, the AMC mailed the document to one of 
the Veteran's old addresses.  Consequently, the SSOC was 
returned as undeliverable, and it was noted on the envelope 
that the forward time had expired.  No additional attempts 
have been made to mail the document using the Veteran's most 
recent address of record, and as such, he has not been 
furnished a copy of the latest SSOC.  Therefore, the Board 
finds that a remand is necessary to provide the Veteran with 
a copy of the November 2009 SSOC at his most recent address 
of record and to allow him an opportunity to respond.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The Veteran should be furnished a copy 
of the November 2009 supplemental 
statement of the case (SSOC) at his 
latest address of record.  The Veteran 
and his representative should then be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


